—Order, Supreme Court, New York County (Richard Braun, J.), entered December 16, 1998, which, insofar as appealed from, denied defendant-appellant’s motion for summary judgment as untimely, unanimously affirmed, without costs.
The motion was untimely even if the 120-day limit in CPLR 3212 (a) were to be measured from the return of the last deposition transcript rather than the filing of the note of issue (see, Kearns v City of New York, 263 AD2d 412). Concur — Nardelli, J. P., Tom, Lerner, Rubin and Friedman, JJ.